Order, Supreme Court, New York County (Debra A. James, J.), entered February 19, 2009, which denied plaintiffs motion for leave to amend the complaint to add a cause of action for gross negligence and a demand for punitive damages, unanimously affirmed, without costs.
The court correctly examined the proposed amended complaint to determine if there was evidentiary proof that could be considered on a summary judgment motion (see American Theatre for the Performing Arts, Inc. v Consolidated Credit Corp., 45 AD3d 506 [2007]) and correctly determined that plaintiff failed to allege facts that would support a finding that defend*538ants’ conduct evinced a “conscious disregard of the rights of others or [was] so reckless as to amount to such disregard” (Home Ins. Co. v American Home Prods. Corp., 75 NY2d 196, 200 [1990] [internal quotation marks and citation omitted]). Concur—Mazzarelli, J.P., Saxe, Nardelli, Abdus-Salaam and Román, JJ.